OF      XAS




                         August 25, 1961

Honorable D. C. Greer             Opinion No. WW-1122
State Highway Engineer
Texas Highway Department         Re:     Proper method of acqui-
Austin 14, Texas                         sition by the Highway
                                         Department of parcels of
                                         land for highway purposes
                                         when such land was hereto-
                                         fore by tax sale conveyed
                                         to the State upon fore-
                                         closure of tax liens held
                                         by the State, City of
                                         Houston and Houston Inde-
                                         pendent School District
Dear Sir:                                and related questions.
          You have made request of this office for an opinion
relating to the transfer and conveyance of lots located in the
City of Houston to the State Highway Department for right of
way in connection with Interstate Highway Loop 610. This land
was purchased heretofore at tax sales by the State of Texas.
          Your letter states that one of these tracts, desig-
nated for acquisition purposes as Parcel No. 441, was acquired
by the State of Texas under a sheriff's deed dated April 5,
1927, pursuant to foreclosure of a tax lien against such
property for delinquent State taxes by a District Court judg-
ment entered on August 13, 1926.
          The second tract, designated as Parcel No. 456, was
acquired by the State of Texas under a sheriff's deed dated
March 24, 1955, pursuant to a District Court judgment entered
on September 7, 1954, foreclosing tax liens against such
property for delinquent State, City of Houston and Houston
Independent School District taxes in a tax suit brought by the
State.
          In your letter expressing the Highway Department's
desire to acquire this property for highway purposes, you have
requested an answer to the following questions:
                 "(1) Is it lawful for the County
            Judge and County Commissioners, acting
            as the Commissioners' Court of Harris
Honorable D. C. Greer, page 2 (WW-1122)


          County, to execute a transfer of juris-
          diction to the State Highway Department
          on said Parcel 441?
               "(2) Is it lawful and proper to
          include the court costs as part of the
          consideration to be paid by the Highway
          Department for such transfer of juris-
          diction of Parcel 441, or should the
          consideration be limited to the amount
          of delinquent taxes reduced to judgment?
               “(3)  Is it lawful and proper for
          the Commissioners' Court of Harris County
          to transfer jurisdiction to the State
          Highway Department of the State's un-
          divided interest in Parcel 456 and also
          make a conveyance to the Highway Depart-
          ment of the undivided interest in said
          property now owned by the City of Houston
          and the Houston Independent School Dis-
          trict?
               "(4) If your answer to above ques-
          tion (2) is in the negative, then is it
          lawful for that portion of the court costs
          assessed against the City and School Dls-
          trict to be included as a part of the con-
          sideration for the conveyance of the City
          and School District's interest in Parcel
          456?’

          In answering these questions, reference should be
made to Article 7345b, Sec. 9, Vernon's Civil Statutes, and
particularly the following provisions thereof:
              "Section 9. If the property be
         sold to any taxing unit which is a party
         to the judgment under decree of the court
         in said suit, the title to said property
         shall be bid in and held by the taxing
         unit purchasing the same for the use and
         benefit of itself and all other taxing
         units which are parties to the suit and
         which have been adjudged in said suit to
         have tax liens against such property, pro
         rata and in proportion to the amount of
         the tax liens in favor of said respective.
         taxing units as established by the judg-
Honorable D. C. Greer, page 3 (WW-1122)


         ment in said suit, and costs and expenses
         shall not be payable until sale by such
         taxing unit so purchasing same. The tax-
         ing unit may sell and convey said property
         so purchased by it, or which has heretofore
         been purchased in the name of any officer
         thereof, at any time in any manner determined
         to be most advantageous to said taxing unit
         or units either at public or private sale,
         . . . but such property shall not be sold
         by the taxing unit purchasing the same, at
         private sale, for less than the adjudged
         value thereof, if any, as established in
         the tax judgment, or the total amount for
         which such judgment was rendered against
         the property in said suit, whichever is
         lower, . . . . If the State of Texas is
         the taxing unit which purchased said
         property at the tax foreclosure sale, the
         Commissioners Court of the county in which
         the property is located shall have author-
         ity to act for the State of Texas in making
         private sales and conveyances of said
         property, as herein provided, . . . .'
          Considering your questions 1 and 3 together, it is
the opinion of this office that the above statute would author-
ize the Commissioners Court of Harris County to transfer and
convey Parcels Nos. 441 and 456 to the Highway Department for
interstate highway purposes, including the interest in such
parcels held by the City of Houston and Houston Independent
School District.
          For the proper form of conveyance for transferring
the State's interest in the above parcels to the Highway De-
partment, it would be proper, in view of Article 6674w-3,
Sec. 2, Vernon's Civil Statutes, for the Commissioners Court
to execute a transfer of use and jurisdiction of subject
property to the Highway Department.
           By virtue of the provisions of Sec. 9 of Article
7345b, the tracts can only be sold at private sale for not
 'less than the adjudgedvalue thereof, if any, . . . or the
total amount for wiich such judgment was rendered against
the property . .      whichever is lower. Tax judgments are
rendered for the takes and costs of court. Your second and
fourth questions are answered in the affirmative.
Honorable D. C. Greer, page 4 (WW-1122)


                          SUMMARY
                 The Commissioners Court of Harris
            County is authorized to execute a trans-
            fer of use and jurisdiction of the State's
            interest and a conveyance of the interest
            held by the City of Houston and Houston
            Independent School District in Parcels
            Nos. 441 and 456, and the consideration
            for such transfer and conveyance would
            be any amount, not less than the adjudged
            value thereof, if any, or the amount of
            the judgment in the tax suit, whichever
            is lower.
                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas



                                    BY &L
                                        Thomas Burrus
                                        Assistant

TB:ljb
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Charles Lind
Glenn Brown
Gordon Cass
REVIEWED FOR THE ATTORNEY GENERAL
BY: Howard W. Mays